Citation Nr: 9902444	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans (RH) Insurance 
under 38 U.S.C.A. § 1922.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veterans application for Service Disabled Veterans (RH) 
Insurance under 38 U.S.C.A. § 1922.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends he is of sufficiently sound health so as 
to be eligible for Service Disabled Veterans (RH) Insurance 
under 38 U.S.C.A. § 1922.  Although he acknowledges that he 
is blind, and this disability is not service connected, it is 
also irrelevant to any determination of his life expectancy.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that basic eligibility has not 
been established at this time for Service Disabled Veterans 
Insurance.



FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, for chronic prostatitis in a November 
1996 rating decision.  

2.  The veteran filed an application for RH insurance in 
March 1997.  

3.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 8.0 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was awarded service connection, with a 
compensable rating, for chronic prostatitis in a November 
1996 rating decision.  Thereafter, he filed an application 
for RH insurance in March 1997.  That same month, the IC 
reviewed the veterans application and determined he did not 
meet the requirement of good health in order to be eligible 
for RH insurance.  The veteran filed an April 1997 notice of 
disagreement regarding this determination, and was sent a 
July 1997 statement of the case.  He then filed an August 
1997 VA Form 9 substantive appeal, perfecting his appeal.  As 
part of his substantive appeal, the veteran submitted a 
statement from a private insurance company indicating the 
veteran was eligible for life insurance, based on their own 
criteria.  

Also of record are several volumes of medical records.  These 
include a March 1997 VA physical examination which diagnosed 
the veteran with several non-service connected disabilities.  
These included blindness due to alcoholic and tobacco 
amblyopia, and a history of hypertension and episodes of 
vasovagal syncope.  The veteran had previously filed a claim 
for service connection for his blindness due to alcoholic and 
tobacco amblyopia, but this was denied in a September 1995 
rating decision.  

The veterans other medical records support the diagnosis of 
blindness due to alcoholic and tobacco amblyopia, and show 
treatment for a range of other disorders.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  In order to be eligible 
for RH insurance, the veteran must be in good health, 
excepting any service connected disabilities.  The law 
requires the Secretary to establish standards of good 
health to determine if the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life.  38 U.S.C.A. § 1922; 
38 C.F.R. § 8.0.  In response, the Secretary has promulgated 
Veterans Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures (M29-1), which contains guidelines 
for evaluating applications for the various insurance 
programs administered by the VA.  

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a November 
1996 grant of service connection with a compensable rating; 
that much is not in dispute.  Thus, the only question at 
issue is whether the veteran was in good health, aside 
from his service connected disabilities, at the time of his 
application.  

In denying the veterans application for RH insurance, the IC 
relied primarily upon the aforementioned March 1997 VA 
medical examination which diagnosed the veteran with 
blindness due to alcoholic and tobacco amblyopia, and noted 
histories of hypertension and episodic vasovagal syncope.  
The veterans blindness due to alcoholic and tobacco 
amblyopia, repeatedly diagnosed throughout his recent medical 
history, is of singular importance here.  Under the medical 
rating criteria of M29-1, present blindness due to toxic 
amblyopia [emphasis added] warrants a 100 (total) disability 
rating.  As service connection has been denied for this 
disability, it must be considered when determining if the 
veteran is of sufficient good health to be eligible for 
RH insurance.  38 U.S.C.A. § 1922; 38 C.F.R. § 8.0.  Under 
the duly promulgated guidelines of M29-1, a totally disabling 
disorder such as is present here is contrary to a finding of 
good health.  Paragraph 1.12, Veterans Benefits Manual 
M29-1, Part V, Insurance Operations Underwriting Procedures.  
As such, the veterans application must be rejected due to 
ineligibility under 38 U.S.C.A. § 1922.  

The veteran has argued that the VAs finding of a lack of 
good health due to blindness is unfair, 
discriminatory, and illogical.  He states his 
blindness in and of itself does not shorten his life span.  
In support of his contentions, he has offered the statement 
of a representative of a private insurance provider who is 
aware of the veterans blindness and remains willing to offer 
him life insurance.  Whatever the veterans opinion of the 
Secretarys insurance guidelines found in M29-1, they were 
duly promulgated under authority of law, and remain in effect 
at this time.  38 U.S.C.A. § 1922; 38 C.F.R. § 8.0.  
Furthermore, the fact that a private insurer will offer 
coverage to the veteran is irrelevant; a private insurance 
company is free to establish underwriting criteria as it so 
chooses, but such criteria have no binding effect upon the 
VA.  The veterans lay assertions regarding the effect of his 
blindness upon his life expectancy are beyond his expertise 
and will be disregarded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


The Court of Veterans Affairs has held that in a case where 
the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Therefore, the veterans 
application for RH insurance is denied at this time.  


ORDER

As the veteran does not meet the statutory requirements for 
RH insurance under 38 U.S.C.A. § 1922, the appeal is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
